DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the preliminary amendment filed on October 6, 2021, claims 1-20 were cancelled, and new claims 21-37 were added. Claims 21-37 are currently pending in this application.
Priority
This application is a continuation of application No. 16/903,784, filed on June 17, 2020, now Pat. No. 11,187,932.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 29, 32, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi et al. (Ariyoshi, US 2002/0180908) in view of Kuge et al. (Kuge, US 2019/0137680).
Re Claim 21: As shown in Figs. 1 and 2, Ariyoshi discloses a display device, comprising:
a first substrate 53;
a second substrate 51 including a first end portion (left portion adjacent to light source 11) and a second end portion (opposite right portion) located at a position different from the first end portion;
a third substrate 2 (light guide film) including a fourth end portion (adjacent to light source 11) and a fifth end portion (opposite right portion) located at a position different from the fourth end portion, the second substrate 51 being between the first substrate 53 and the third substrate 2;
a polymer dispersed liquid crystal layer 52 provided between the first substrate 53 and the second substrate 51 [0036];
a light source device 11 provided above the first substrate 53 and provided along the first end portion and the fourth end portion;
a first member 3 (reflective sheet) provided on at least a part of the second end portion and the fifth end portion; and
a second member (adhesive) provided between the second end portion and the first member 3 and between the fifth end portion and the first member [0026, 0031],  
wherein, as shown in Fig. 2, 
the second end portion includes a first portion (vertical portion) opposed to the first end portion, and a second portion (top and bottom horizontal portions) formed in a straight shape in a plan view,
the fifth end portion includes a third portion (vertical portion) opposed to the fourth end portion, and a fourth portion (top and bottom horizontal portions) formed in a straight shape in the plan view,
the second portion and the fourth portion are same shape in the plan view,
the first member 3 and the second member are disposed on the first portion, the second portion, the third portion, and the fourth portion, and
the second member is in contact with each of the first portion, the second portion, the third portion, and the fourth portion.
Ariyoshi does not disclose 
a second portion formed in a curved shape in a plan view, and
a fourth portion formed in a curved shape in the plan view, 
As shown in Fig. 11, Kuge discloses a light guide plate 30 comprising curved side surfaces 100 and 101, wherein each of the side surfaces 100, 101 is provided with a reflection plate or the like, and is capable of reflecting light incident thereon from the inside of the light guide plate 30 [0063-0064]. Kuge also discloses that with this configuration, light rays in various direction coming from the inside of the light guide plate 30 can be reflected in such a direction that their inclination angles relative to the output surface 32 are made larger, and hence, the output surface 32 can be made uniformly luminous [0065].
Accordingly, it is obviously applicable to the display device of Ariyoshi in order to realize the same advantage.
Thus, as taught by Kuge, it would have been obvious to one having skill in the art at the time the invention was made to form a second portion in a curved shape in a plan view and a fourth portion in a curved shape in the plan view in order to make a uniform output luminance.
Re Claim 22: The display device according to claim 21, wherein Ariyoshi discloses that the first member 3 is a reflective member [0026].
Re Claim 25: The display device according to claim 21, wherein Ariyoshi discloses that the second member is an adhesive member [0026].
Re Claim 29: The display device according to claim 21, wherein, as shown in Fig. 1 of Ariyoshi,
the first member 3 is provided on the second end portion and the fifth end portion integrally.
Re Claim 32: The display device according to claim 21, wherein, as shown in Figs. 1 and 2 of Ariyoshi, a surface of the second substrate 51 (top surface) between the second end portion and the fifth end portion, in a sectional view, is not covered by the first member 3 and the second member.
Re Claim 33: As shown in Figs. 1 and 2, Ariyoshi discloses a display device, comprising:
a first substrate 53;
a second substrate 51;
a third substrate 2, the second substrate 51 being between the first substrate 53 and the third substrate ;
a polymer dispersed liquid crystal layer 52 provided between the first substrate 53 and the second substrate 51 [0036]; and
a light source device 11 provided above the first substrate 53 and provided along a first end of the second substrate 51 and a second end of the third substrate 2, wherein
a third end of the second substrate 51 other than the first end facing the light source device 11 is covered by a first member 3 and a second member (adhesive) [0026, 0031],
a fourth end of the third substrate 2 other than the second end facing the light source device 11 is covered by the first member 3 and the second member,
the second member is in contact with the third end of the second substrate 51 and the fourth end of the third substrate 2, and
the first member 3 is provided on the second member [0026, 0031].
Ariyoshi does not disclose the third end having a curved portion in a plan view, and the fourth end having a curved portion in a plan view.
As shown in Figs. 7(a) and 7(b), Kuge discloses a light guide plate in which an end surface 33 (reflective surface) has a curved shape in a plan view [0052]. With this configuration, light rays in various direction coming from the inside of the light guide plate 30 can be reflected in such a direction that their inclination angles relative to the output surface 32 are made larger, as shown in Fig. 7(b), and hence, the output surface 32 can be made uniformly luminous and efficient use of light emitted from light source 20 can be made [0053].
Accordingly, it is obviously applicable to the display device of Ariyoshi in order to realize the same advantage.
Thus, as taught by Kuge, it would have been obvious to one having skill in the art at the time the invention was made to form the third end having a curved portion in a plan view and the fourth end having a curved portion in a plan view in order to make efficient use of light emitted from the light source.
Re Claim 37: The display device according to claim 21, wherein, as shown in Figs. 1 and 2 of Ariyoshi, a surface of the second substrate 51 (top surface) between the third end of the second substrate 51 and the fourth end of the third substrate 2, in a sectional view, is not covered by the first member 3 and the second member.
Claims 23, 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi et al. (Ariyoshi, US 2002/0180908) in view of Kuge et al. (Kuge, US 2019/0137680) as applied to clams 21 and 33 above, and further in view of Nakajima et al. (Nakajima, US 2006/0014085).
Re Claim 23: The display device according to claim 21:
Ariyoshi as modified in view of Kuge does not suggest the second member is a diffusing member.
As shown in Fig. 2A (see also Figs. 3A, 4A and 5A), Nakajima discloses an anisotropic light diffusion adhesive layer used in an illumination device in order to anticipate increase of the viewing angle, improvement of the even of the illumination, and elimination of bright lines and/or dark lines [0036, 0072 and 0091].
Accordingly, it is obviously applicable to the display device of Ariyoshi in order to realize the same advantages.
Thus, as taught by Nakajima, it would have been obvious to one having skill in the art at the time the invention was made to provide a diffusing member as the second member in order to anticipate increase of the viewing angle, improvement of the even of the illumination, and elimination of bright lines and/or dark lines.
Re Claim 24: The display device according to claim 23, wherein Nakajima discloses that the diffusing member is an anisotropically diffusing member as shown above.
Re Claim 34: The display device according to claim 33, wherein
Ariyoshi discloses that the first member is a reflective member (Fig. 1) [0026], and
Nakajima discloses that the second member is a diffusing member (Fig. 2A) [0015].
Claims 26, 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi et al. (Ariyoshi, US 2002/0180908) in view of Kuge et al. (Kuge, US 2019/0137680) as applied to claims 21 and 33 above, and further in view of Shinkai et al. (Shinkai, US 2012/0281273).
Re Claims 26 and 35: The display device according to claim 21 and claim 33 respectively:
Ariyoshi does not disclose that the polymer dispersed liquid crystal layer includes a polymer formed of a polymeric material and liquid crystal molecules dispersed in the polymer.
As shown in Fig. 4, Shinkai discloses a display device comprising a polymer dispersed liquid crystal layer (PDLC) disposed between the first glass substrate 31 and the second glass substrate 37, wherein the polymer dispersed liquid crystal layer includes a polymer 34A formed of a polymeric material and liquid crystal molecules 34B dispersed in the polymer 34A in order to exhibit a scattering property or transparency with respect to light from the light source 20 depending on magnitude of an electric field (paragraph 149).
Thus, as taught by Shinkai, it would have been obvious to one having skill in the art at the time the invention was made to employ the polymer dispersed liquid crystal layer including a polymer formed of a polymeric material and liquid crystal molecules dispersed in the polymer in order to exhibit a scattering property or transparency with respect to light from the light source depending on magnitude of an electric field.
Re Claim 27: The display device according to claim 21, wherein, as shown in Fig. 4 of Shinkai,
the first substrate 31 comprises a pixel electrode 32, and
the second substrate 37 comprises a common electrode 36.
Claims 28, 30, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi et al. (Ariyoshi, US 2002/0180908) in view of Kuge et al. (Kuge, US 2019/0137680) as applied to claims 21 and 33 above, and further in view of Yanagi (US 6,229,585).
Re Claim 28: The display device according to claim 21, wherein, as shown in Fig. 1 of Ariyoshi,
the first substrate 53 includes a third end portion aligned with the second end portion, and
the first member 3 is provided on the second end portion.
Ariyoshi does not disclose that the first member is provided on the second end portion and the third end portion integrally.
As shown in Fig. 2, Yanagi discloses a display device in which a reflective member 9 is provided so as to cover the end portions of the first substrate 2 and the second substrate 3 to prevent the leakage of light therefrom (col. 4, lines 13-16).
Thus, as taught by Yanagi, it would have been obvious to one having skill in the art at the time the invention was made to provide the first member on the second end portion and the third end portion integrally in order to prevent light leakage and enhance the efficiency of using light.
Re Claim 30: The display device according to claim 28: 
As shown in Fig. 1 of Ariyoshi, with the modification, it is obvious that the first member 3 is provided on the second end portion, the third end portion, and the fifth end portion integrally.
Re Claim 36: The display device according to claim 33, wherein, as shown in Fig. 1 of Ariyoshi,
an end of the first substrate 53 is aligned with the third end of the second substrate 51, and
the first member 3 and the second member (adhesive) are provided on the third end of the second substrate 51.
Ariyoshi does not suggest the first member 3 and the second member are provided on the third end of the second substrate 51 and the end of the first substrate 53 integrally.
As shown in Fig. 2, Yanagi discloses a display device in which a reflective member 9 is provided so as to cover the end portions of the first substrate 2 and the second substrate 3 to prevent the leakage of light therefrom (col. 4, lines 13-16). 
Accordingly, it is obviously applicable to the display device of Ariyoshi where the reflective member is stuck to the end surfaces of the second and third substrates through an adhesive agent as the second member (Fig. 1) [0026] in order to realize the same advantage.
Thus, as taught by Yanagi, it would have been obvious to one having skill in the art at the time the invention was made to provide the first member and the second member (adhesive) on the third end of the second substrate and the end of the first substrate integrally in order to prevent light leakage and enhance the efficiency of using light.
Re Claim 31: The display device according to claim 28:
As shown in Figs. 1 and 2 of Ariyoshi, the third end portion (of the first substrate 53) is aligned with the second end portion of the second substrate 51. It is obvious that the third end portion includes a portion aligned with the second portion of the second end portion, and the second portion, the third end portion, and the fourth portion are the same shape in the plan view.
With the modification, it is also obvious that the third end portion includes a portion formed in a curved shape in the plan view since the second portion and the fourth portion are formed in a curved shape in the plan view.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        July 30, 2022